Matter of Best v Tuitt (2017 NY Slip Op 04895)





Matter of Best v Tuitt


2017 NY Slip Op 04895


Decided on June 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2017

Acosta, P.J., Richter, Feinman, Webber, Kahn, JJ.


4306 103/17 -2149] 103/17 -2436

[*1]In re Hilary A. Best, Petitioner,
vHon. Alison Y. Tuitt, et al., Respondents.


Hilary A. Best, petitioner pro se.
John W. McConnell, New York (Lisa Evans of counsel), for Alison Y. Tuitt, respondent.
Eric T. Schneiderman, Attorney General, New York (Angel M. Guardiola II of counsel), for Harold Adler and Bronx County Criminal Court, respondents.
Darcel D. Clark, District Attorney, Bronx (Paul A. Andersen of counsel), for Bronx County District Attorney, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
And respondents Hon. Harold Adler and the Criminal Court of the City of New York, Bronx County, having cross-moved to dismiss the petition,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied, the cross motion granted, and the petition dismissed, without costs or disbursements.
ENTERED: JUNE 15, 2017
CLERK